Citation Nr: 0936580	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a headache 
disability, characterized as migraine headaches.

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 
1985, and from January 2004 to March 2005.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for a 
left knee disability; and denied service connection claims 
for bilateral hearing loss, tinnitus, low back disability, 
PTSD, a left hip disability, a right knee disability, and 
migraine headaches.  

In a November 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective March 26, 2005.  The Veteran disagreed with the 
initial evaluation assigned and subsequently perfected an 
appeal of this issue.  Thus, the increased rating claim for 
PTSD was merged into the instant appeal.  (Service connection 
for a low back disability was also granted in an August 2008 
rating decision.)  

In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

As will be discussed below, the issues of entitlement to 
service connection for a left hip disability, a right knee 
disability, and migraine headaches, as well as the issue of 
entitlement to an increased rating for left knee disability, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran has a hearing disability for VA purposes.

2.  A preponderance of the evidence is against a finding that 
the Veteran had tinnitus during service or that it is 
otherwise related to his active duty.  

3.  For the period prior to March 14, 2007, the Veteran's 
PTSD was manifested by no more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  

4.  For the period beginning on March 14, 2007, the Veteran's 
PTSD is manifested by symptomatology that more nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

5.  The Veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  

3.  For the period prior to March 14, 2007, the criteria for 
an initial disability evaluation in excess of 10 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 
9411 (2008).

4.  For the period beginning on March 14, 2007, the criteria 
for a 30 percent disability evaluation, but no higher, for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Moreover, the Veteran's PTSD claim arises from his 
disagreement with the initial disability rating following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has done everything reasonably possible to assist 
the Veteran with respect to his PTSD claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  

With regard to the service connection claims for bilateral 
hearing loss and tinnitus, VCAA duty to notify was satisfied 
by way of a July 2005 letter that fully addressed all notice 
elements.  That letter informed the Veteran of what evidence 
was required to substantiate the service connection claim, 
and the Veteran's and VA's respective duties for obtaining 
evidence.  Also, the Veteran has been advised as to how 
effective dates are assigned.  See Dingess, supra.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the Veteran's contentions.  The Veteran was 
afforded a VA medical examination in conjunction with this 
claim, and he testified at a Travel Board hearing.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

a.  Bilateral Hearing Loss Claim

The Veteran is seeking service connection for bilateral 
hearing loss; he reports noise exposure from "blowing up" 
IEDs and from mortar fire attacks.

On review, however, the Board finds that service connection 
for bilateral hearing loss is not warranted, as the medical 
evidence of record does not show that the Veteran currently 
has hearing loss for VA compensation purposes.  In this 
regard, in November 2005, the Veteran underwent an 
audiometric examination at a VA Medical Center.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5
LEFT
10
10
15
15
10

Speech discrimination results were 98 percent in the right 
ear and 94 percent in the left ear.  Diagnosis was normal 
hearing bilaterally for all frequencies with excellent speech 
recognition. bilaterally.  The examiner noted that the 
responses were consistent and reliable.  There are no other 
audiometric results of record.

As there is no evidence of auditory threshold of 40 decibels 
or greater in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz, no evidence of auditory threshold of 26 decibels 
or greater for at least three of the above frequencies, and 
no evidence of speech recognition scores of less than 94 
percent using the Maryland CNC Test, the Veteran does not 
have hearing loss per VA purposes. 

The Board acknowledges the Veteran's contention that he 
developed hearing loss in service.  He is competent to report 
noise exposure as a result of blowing up "IEDS," as will be 
discussed below.  Nevertheless, in the absence of a current 
diagnosis of hearing loss disability under 38 C.F.R. § 3.385, 
there is no valid claim of service connection.  See Brammer, 
supra.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).

As the preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).

b.  Tinnitus Claim

The Veteran states that he has experienced a constant ringing 
sound in his right ear since his second period of service.  
His service treatment records are negative for complaints, 
treatment, or diagnoses regarding tinnitus.  After deployment 
during his second tour of duty, the Veteran specified in 
February 2005 that he was often exposed to loud noises in 
service, but did not have ringing in his ears.  

Post-service, in November 2005, he underwent a VA 
audiological examination to ascertain whether any current 
tinnitus is related to service.  The November 2005 VA 
examiner opined that it is less likely that the Veteran's 
claimed symptom of tinnitus is related to his military duty.  
In support of this conclusion, the examiner noted that while 
he reported that tinnitus had its onset during his second 
period of service, he answered "no," indicating that he had 
no symptoms of ringing of the ears, on a post deployment 
health assessment.  In addition, the examiner stated that the 
Veteran has excellent hearing overall and that he had used 
ear protection when blowing up "IEDs."   

In adjudicating this claim, the Board must assess the 
Veteran's competence to report tinnitus in service and 
thereafter, and his credibility.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In Barr and Washington, the 
United States Court of Appeals for Veterans Claims (Court) 
reiterated that a Veteran was competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), noted that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

In this case, the Board finds that the Veteran is competent 
to report his symptoms of tinnitus (ringing sound in his ear) 
and that such symptoms have continued since service.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  As noted, the 
Veteran's MOS was a combat engineer.  While the exposure to 
acoustic trauma is conceded, a clear preponderance of the 
evidence is against the claim.  Here, on his post-deployment 
questionnaire, the Veteran specifically denied ringing in his 
ears though he did claim several other maladies related to 
his service.  This undermines his testimony that tinnitus was 
due to the acoustic trauma in service and continued since 
that time.  The current statements of continuity of tinnitus 
symptoms since experiencing the acoustic trauma in service 
lack credibility.  The VA examiner after reviewing the 
evidence of record concluded that it was less likely that 
tinnitus was related to service and tilts the evidence 
clearly against the claim.  There is no competent evidence 
rebutting this opinion.  Thus, the Board finds that the 
evidence preponderates against a finding that tinnitus is 
related to service, and service connection for tinnitus is 
not warranted.

III.  Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which disability rating to apply 
to the Veteran's disability, the higher disability rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

The present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating.  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

In this case, the Veteran is currently in receipt of an 
initial 10 percent disability rating for PTSD, pursuant to 
Diagnostic Code 9411.  Under such code, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage disability rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Evidence relevant to the severity of the Veteran's PTSD 
includes a November 2005 VA examination report.  According to 
such report, the Veteran reported having daily intrusive 
thoughts of combat theatre events, intermittent flashbacks, 
nightmares, difficulty concentrating, and anger.  On 
examination, he was neat and casually attired with 
appropriate grooming and personal hygiene.  Eye contact was 
good.  His speech was variable in rate, rhythm, and flow; it 
was pressured at times, and appropriate at times.  There was 
no evidence of disturbance of thought process or content seen 
by the examiner or reported by Veteran.  There was no 
evidence of psychotic symptoms or suicidal ideation or 
homicidal ideation.  Affect was mildly restricted with 
generally irritable mood during evaluation.  Anger was not 
directed at examiner.  Results of "MMSE" testing were 
within normal limits.  The Veteran was intact for 
orientation, abstract thinking, concentration, remote and 
recent memory, judgment, and insight.  Results of 
psychometric testing on the Beck Depression Inventory test 
showed moderate symptoms.  The examiner opined that the 
Veteran had chronic PTSD with mild symptoms.  GAF score was 
70.  

In support of the Veteran's claim, he has submitted various 
lay statements from his spouse and friends in which they 
noted a change in the Veteran's behavior upon his return from 
Iraq. 

On a December 2005 VA neurological examination, the Veteran 
was diagnosed with a non-specific PTSD-associated headache.

A January 2006 VA treatment note shows a diagnosis of 
depressive disorder, NOS: rule out PTSD.  GAF score was 75.  
Treating options, to include inpatient treatment, were 
discussed.

The Veteran was seen on March 14, 2007, for a psychiatric 
follow-up.  He presented decreased level o psychomotor 
activity.  His speech was decreased in rate and rhythm.  He 
was irritable.  He denied suicidal or homicidal ideations.  
His judgment and insight were regarded as "fair."  There 
was no evidence of psychosis.  GAF score was 53.

In June 2008, the Veteran underwent another VA psychiatric 
examination to assess the severity of his PTSD.  He arrived 
on time to the examination, and accompanied by his spouse.  
He was casually dressed, and his grooming and hygiene 
appeared normal.  The Veteran's eye contact was fair to poor.  
He repeatedly looked down throughout the interview and 
appeared to be in some discomfort.  He presented with a 
somber expression.  When directly questioned, he stated that 
he was experiencing a migraine headache and had other pain 
symptoms in his knees and hip.  The Veteran's speech was 
fluent and intelligible, although monotone, in quality.  
Muscular tension was noted in the Veteran's mandible, as if 
his jaw was clenched at intervals throughout the interview.  
Thought process was logical, coherent, and well organized.  
Mood was depressed and affect was restricted.  No tearing was 
observed.  There was no evidence of psychotic symptoms.  
There was no report of suicidal or homicidal ideation.  Per 
examination, the Veteran showed that his memory is intact.  
He was able to recall three objects on presentation and deal 
with distractors.  Recent memory and remote recall were 
intact.  The Veteran showed mildly diminished concentration 
on a task of attention and mental control.  His successful 
attempt to recall the months of the year in reverse order was 
somewhat slow in rate and with hesitation at times.  His 
verbal fluency was adequate.  He showed the capacity for 
abstraction, and expressed social comprehension and judgment 
and judgment appeared intact.  He was able to perform simple 
calculations, complete a simple geometric drawing correctly, 
and write a legible coherent, complete sentence.  Fund of 
knowledge was judged adequate.  Intellect was judged average.  
The examiner noted that the Veteran continues to present with 
symptoms consistent with PTSD.  He continued to report a 
range of re-experiencing, avoidance, and hyperarousal 
symptoms.  The examiner further stated that there appeared to 
have been some increase in social isolation and avoidance and 
increased interpersonal conflict.  Overall, the Veteran has 
maintained intact family relations and the most recent review 
in the work setting was judged successful per the Veteran's 
report.  The assessment is somewhat complicated by the 
Veteran's chronic pain complaints, which appear to exert 
additional but undetermined negative influence on the 
Veteran's general adjustment.  The examiner further noted 
that the Veteran has depressive disorder, NOS, and that such 
disability is secondary to his PTSD, with overall mild to 
moderate symptoms and limitation in occupational and social 
functioning.  The examiner opined that the evidence suggests 
a change in overall occupational and social functioning from 
the mild range as assessed in 2005 to mild to moderate 
overall impairment.  GAF for PTSD alone was 64; combined GAF 
score was 60.  

According to a statement dated in August 2008, the Veteran's 
Readjustment Counseling Therapist indicated that the Veteran 
has been in treatment for combat- related PTSD and associated 
depression since June 30, 2005.  Although he is treated with 
medication and group therapy, the therapist noted that the 
Veteran is not making significant progress.  The therapist 
opined that the Veteran's symptoms appear moderate to severe 
during his participation in the "PCT PTSD" Education group.  
It was noted that the Veteran has been somewhat successful in 
masking his symptomatology from his psychiatrist during his 
regular 15 minute psychiatric visits.  The therapist 
explained that the prescribed medications have helped out 
"only marginally in the Veteran's daily struggle due to his 
hypersensitivity to environmental stimuli that are related to 
the sights, sounds, and smells still seared in his memory."  
The Veteran's has had anger outbursts at home and at work.  
He reports panic attacks that impact him significantly so he 
avoids the community.  The therapist indicated that the 
Veteran's PTSD symptoms have caused both social and 
occupational impairment.

On review, the Board finds that, for the period prior to 
March 14, 2007, an initial evaluation in excess of 10 percent 
is not warranted for the Veteran's service-connected PTSD.  
In this regard, there was no evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  Rather, the Board finds that the Veteran's PTSD, 
prior to March 14, 2007, was primarily manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  During this time period, the medical evidence shows 
that the Veteran experienced intermittent nightmares and 
flashbacks, as well as a mildly restricted affect.  On 
November 2005 VA examination, the examiner opined that the 
Veteran's symptoms were only mild, nature.  His GAF score was 
70, which is illustrative of only mild symptoms.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

Thus, based on the above-discussion, the Board finds that the 
Veteran's psychiatric disability picture did not more nearly 
approximate the criteria for a 30 percent evaluation for 
service-connected PTSD for the applicable time period.  
Consequently, an evaluation in excess of 10 percent prior to 
March 14, 2007, is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008). 

However, the Board finds that the evidence shows an increase 
in the Veteran's PTSD symptoms beginning on March 14, 2007.  
In this regard, the evidence shows that on such date, the 
Veteran presented to a psychiatric follow-up visit with a 
decreased level of psychomotor activity.  Moreover, at that 
time, his GAF score was 53, which is illustrative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Thereafter, on June 2008 VA psychiatric examination, the 
examine noted that the  evidence suggested a change in 
overall occupational and social functioning from the mild 
range as assessed in 2005, to mild to moderate overall 
impairment during the June 2008 examination.  The Veteran's 
GAF for PTSD alone was 64, and the combined GAF score which 
takes into account the associated depressive disorder is 60.  
A GAF score of 60 is also illustrative of moderate symptoms.  

Thus, resolving any doubt in the Veteran's favor, the Board 
finds that for the period beginning on March 14, 2007, the 
criteria for a 30 percent evaluation, but no higher, for 
service-connected PTSD under Diagnostic Code 9411 is more 
nearly approximated. 

The criteria for an evaluation in excess of 30 percent for 
the period beginning on March 14, 2007, are not met or more 
nearly approximated, as there is no evidence of occupational 
and social impairment with reduced reliability and 
productivity.  While the Veteran currently exhibits an 
increase in social avoidance and interpersonal conflict, and 
has been diagnosed with depressive disorder, there is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; and impaired abstract 
thinking.   

In sum, the Board finds that an initial evaluation in excess 
of 10 percent is not warranted for PTSD for the period prior 
to March 14, 2007, however a 30 percent evaluation is 
warranted thereafter.  With the exception of the increase to 
30 percent, the evidence does not reflect any other changes 
in the Veteran's PTSD symptoms which would warrant any 
additional staged ratings.  See Hart, supra.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to his service-connected PTSD, or otherwise 
render a schedular rating impractical.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

For the period prior to March 14, 2007, an initial disability 
evaluation in excess of 10 percent for PTSD is not warranted.  

For the period since March 14, 2007, a 30 percent evaluation, 
but no higher, for service-connected PTSD is granted, subject 
to the regulations governing the award of monetary benefits.


REMAND

In April 2005, the Veteran filed a service connection claim 
for migraine headaches.  When he underwent a VA neurological 
examination in December 2005, he was not diagnosed with 
migraine headaches; rather he was diagnosed with non-specific 
PTSD associated headaches.  

Subsequently however, in October 2007, a neurological 
consultation revealed that the Veteran's symptoms are highly 
consistent with migraine headaches.  The Veteran also 
testified during his personal hearing that he receiving 
current treatment for his migraine headaches from the 
Farmington VA Community Based Outpatient Clinic (CBOC).  
Consequently, the Board finds that the RO should obtain any 
outstanding records from the Farmington CBOC reflecting 
treatment for headaches, and schedule the Veteran for a VA 
examination to ascertain the likely etiology of any currently 
diagnosed headache disability.

Moreover, the Board notes that the Veteran is currently 
service-connected for a left knee disability; his service 
treatment records show that he tripped and landed on his 
knees.  The Veteran last underwent a VA examination of his 
left knee in June 2008.  During his hearing, he testified 
that he has received treatment for his left knee subsequent 
to his last VA examination from the Farmington CBOC; these 
records should be obtained.  The Veteran also testified that 
his left knee disability has worsened since his last 
examination.  For instance, he testified that although there 
was no edema in his left knee on June 2008 examination, his 
left knee currently swells.  He also testified that his knee 
exhibits some instability.  Given the Veteran's testimony 
which suggests a worsening of his left knee disability, the 
Board finds that a VA examination is necessary to ascertain 
the current nature and severity of his service-connected left 
knee disability.  Moreover, after reviewing the June 2008 VA 
examination findings, the Board finds that clarification is 
necessary as to which left knee symptoms are actually related 
to the service-connected left knee disability.  Although the 
Veteran was diagnosed with mild osteoarthritis of the left 
knee, the June 2008 examiner opined that it is less likely 
than not that the mild arthritis in his left knee is related 
directly to the torn medial meniscus prior to his induction.  

Lastly, the Board finds that VA examinations are necessary to 
determine the etiology of the Veteran's right knee and left 
hip disabilities.  The June 2008 VA examination (joints) 
report notes that there is x-ray evidence dated in October 
2006, showing mild arthritis of the right knee and left hip.  
However, the evidence does not address the etiology of the 
currently diagnosed right knee and left hip disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any of the 
Veteran's outstanding records from the 
CBOC in Farmington.  All records must be 
associated with the claims folder.

2.  After completing the above, the RO 
should schedule the Veteran for an 
orthopedic examination to determine the 
etiology of any currently diagnosed left 
hip disability and right knee disability, 
and to determine the current nature and 
severity of the service-connected left 
knee disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

a.  The examiner should note any 
disability of the left hip and right knee 
currently shown, and for each current 
disability shown, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
such disability is related to the 
Veteran's military service.  The examiner 
should reconcile the opinion with the in-
service evidence of right knee 
complaints, and the post-service medical 
evidence, to include VA examination 
reports dated in December 2005 and June 
2008.  The Veteran is currently service 
connected for a left knee disability.  

The examiner should provide a 
comprehensive report, including a 
complete rationale for any conclusions 
reached.

b.  The examiner should comment on any 
symptomatology shown to be present and 
due to the service-connected left knee 
disability.  This symptomatology should 
be reconciled with the June 2008 VA 
examination finding that the Veteran's 
left knee arthritis is not related to 
service, or the service connected left 
knee disability.  

The examiner should report the range of 
motion measurements for the left knee in 
degrees, noting any pain on motion that 
the Veteran experiences.  The examiner 
should note whether any limited motion is 
due to the service-connected left knee 
disability.

The examiner must indicate whether there 
is any recurrent subluxation or lateral 
instability in the left knee related to 
service-connected left knee disability.  
If there is related subluxation and/or 
lateral instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives.

The examiner is also requested to note 
whether the Veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  

Lastly, the examiner should express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses his left knee repeatedly 
over a period of time.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO should also schedule the 
Veteran for a neurological examination to 
determine the etiology of any currently 
diagnosed headache disability, to include 
migraine headaches.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any headache 
disability, to include migraine 
headaches, currently shown, and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently shown headache disability 
is related to the Veteran's military 
service or a service-connected 
disability.  Any opinion should be 
reconciled with the in-service and post-
service complaints and treatment for 
headaches.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Upon completion of the above- 
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for a left hip 
disability, right knee disability, and 
migraine headaches, as well as the 
increased rating claim for left knee 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


